     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 1 of 14



 1     GUTRIDE SAFIER LLP
       SETH A. SAFIER (State Bar No. 197427)
 2     TODD KENNEDY (State Bar No. 250267)
       100 Pine Street, Suite 1250
 3     San Francisco, California 94111
       Telephone: (415) 336-6545
 4     Facsimile: (415) 449-6469
 5
       Attorneys for Plaintiff
 6     ROMAN SCANLON

 7                                    UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9
       ROMAN SCANLON, on behalf of himself, the              Case No. 1:19-cv-00937-NONE-SKO
10     general public, and those similarly situated,
                                                             ORDER RE: DISCOVERY OF
11                               Plaintiff,                  ELECTRONICALLY STORED
12                                                           INFORMATION
               v.
13                                                           (Doc. 81)
       CURTIS INTERNATIONAL, LTD.,
14
                                 Defendant.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 2 of 14



 1            1. PURPOSE AND DEFINITIONS

 2          This Order will govern discovery of electronically stored information (“ESI”) in this case

 3     as a supplement to the Federal Rules of Civil Procedure (“Federal Rules”), the Local Rules of the

 4     Eastern District of California (“Local Rules”), and any other applicable orders and rules. Except

 5     as otherwise agreed by the Parties, technical terms used herein and in discovery requests and

 6     responses shall follow or be defined by the “The Sedona Conference Glossary: E-Discovery and

 7     Digital Information Management” (Fifth Edition).

 8            2.      COOPERATION

 9          The Parties are aware of the importance the Court places on cooperation and commit to

10     cooperate in good faith throughout the matter, including with respect to proportionality of

11     discovery, reasonable efforts to ensure discovery of important information, and early and prompt

12     communication regarding discovery issues.

13          3.        ESI LIAISONS

14          On or before January 8, 2021, the Parties will identify persons knowledgeable about and

15     who are responsible for discussing ESI discovery with each other. The Parties may subsequently

16     substitute such designated persons or identify additional persons knowledgeable about ESI. Such

17     persons will be, or have access to those who are, knowledgeable about the technical aspects of e-

18     discovery, including the location, nature, accessibility, format, harvesting/collection, search

19     methodologies, and production of ESI in this matter. These persons will be available as needed to

20     confer about ESI and to help resolve disputes without court intervention.

21          4.        PRESERVATION

22          The Parties have discussed their preservation obligations and needs and agree that

23     preservation of potentially relevant ESI will be reasonable and proportionate. To reduce the costs

24     and burdens of preservation and to ensure proper ESI is preserved, the Parties agree that:

25            (a)         The Parties shall disclose information necessary to understand the current

26     scope of preservation and whether any actions need to be taken to ensure appropriate

27     preservation. In general, the Parties agree that ESI created or received before May 3, 2015, is not

28     generally subject to preservation and harvesting for all discovery purposes, but this Order does
                                                     -2-
                                         ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 3 of 14



 1     not relieve a party of its obligations to preserve and harvest ESI created before May 3, 2015, if

 2     the party is aware of ESI that is likely to contain relevant and discoverable information and if an

 3     efficient method might be identified to harvest such ESI relating to certain issues in this case;

 4            (b)         By January 15, 2021, the Parties will exchange (i) a list of the types of ESI

 5     they believe should be preserved, including non-custodial sources, e.g., sharepoints, databases, e-

 6     mail servers, shared drives, backup tapes, etc., (ii) the number and identity of custodians,

 7     including the general job titles or descriptions of custodians, for whom they believe ESI should

 8     be preserved, e.g., “Senior Marketing Manager,” “Lead Product Manager,” and “Director –

 9     Customer Service;” (iii) a general description of the default time periods for preservation for the

10     categories of data above; and (iv) a description of any potentially relevant ESI data sources that

11     the party is aware of having been lost or destroyed, and a description of the circumstances of

12     such loss or destruction, if the ESI was potentially responsive and not duplicated on a readily

13     accessible source. The Parties agree to produce or describe information governance and

14     document retention policies or practices (e.g., retention schedules or policies for electronic or

15     hard copy documents, auto-delete functions, mailbox size limits, and advanced analytics) that

16     may have an impact on the existence or accessibility of responsive documents or ESI. The Parties

17     shall meet and confer in order to add, remove, or modify custodians, data sources, and

18     search/harvest methodologies as reasonably necessary.

19            (c)         The Parties will meet and confer and use best efforts to agree on data sources

20     that are not reasonably accessible because of undue burden or cost pursuant to Fed. R. Civ. P.

21     26(b)(2)(B), and ESI from these sources will either not be preserved or be preserved but not

22     searched, reviewed, or produced; and

23            (d)         As additional data sources are identified as a result of investigation and/or

24     discovery, the Parties may identify additional data sources that may or may not need to be

25     searched or preserved pursuant to the foregoing. The Parties will meet and confer about

26     preserving such ESI as any additional data sources are identified.

27
28
                                                      -3-
                                          ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 4 of 14



 1          5.        SEARCH

 2            The Parties recognize that a variety of search tools and methodologies, including but not

 3     limited to technology assisted review (“TAR”) tools, exist and should be considered and

 4     discussed by the Parties. Where potentially responsive ESI shall be searched using search terms,

 5     the Parties agree to propose search terms they intend to employ to search for certain relevant and

 6     responsive documents. In the first instance, the producing party will propose search terms for the

 7     consideration of the receiving party.

 8            Agreement on a search methodology does not relieve a Party of its obligation under the

 9     Federal Rules of Civil Procedure to conduct a diligent search and reasonable inquiry and produce

10     all relevant and responsive documents of which a party is aware, regardless of whether they

11     contain search terms or some other search methodology agreed to by the Parties or ordered by the

12     Court. Discovery requests shall govern the scope of documents to be produced, subject to any

13     agreements reached during the Parties’ conferral, and search terms do not supplant discovery

14     requests. To the extent a Party is aware of non-duplicative documents that are relevant,

15     responsive, non-privileged, and reasonably accessible, such documents will be produced

16     regardless of whether they contain search terms or some other search methodology agreed to by

17     the Parties or ordered by the Court.

18            A Party may use TAR to sort documents for linear review without disclosure of that use.

19     If a Party elects to use TAR to cull or otherwise limit the volume of unstructured ESI subject to

20     linear review, a producing Party shall describe to a requesting Party the vendor and the TAR

21     technology or tool being used, including a description of the TAR tool’s procedures.

22     Additionally, a producing Party need not conduct any additional review of information subjected

23     to, but not retrieved by, a TAR tool as part of the identification of the subset of information that

24     will be subject to review and production.

25            Nothing in this Order shall be construed as precluding a producing party from performing

26     a privilege review to determine if certain documents should be withheld.

27            The Parties further agree that each party will use its best efforts to filter out common

28     system files and application executable files by using a commercially reasonable hash
                                                      -4-
                                          ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 5 of 14



 1     identification process. Hash values that may be filtered out during this process are located in the

 2     National Software Reference Library (“NSRL”) NIST hash set list.

 3             6.       PRODUCTION FORMATS

 4               With the exception of spreadsheets, presentation files, multi-media files and other native

 5     files that cannot be converted to image files, the Parties shall produce all relevant, responsive,

 6     and non-privileged ESI as Bates-stamped single-page 1-bit TIFF images with a DAT load file

 7     that enables the document to be uploaded and viewed using standard litigation support software

 8     in accordance with the provisions below. Unless excepted below, single page, 1-bit, black and

 9     white Group IV TIFFs should be provided, at least 300 dots per inch (dpi) for all documents.

10     Original document orientation should be maintained (i.e., portrait to portrait and landscape to

11     landscape). Where the TIFF image is unreadable or has materially degraded the quality of the

12     original, the producing party shall provide a higher quality TIFF image or the native or original

13     file.

14               (a)    Production Media. The Parties shall produce documents in an encrypted format

15     through electronic means, such as external hard drives, secure file sharing methods (e.g., FTP),

16     or readily accessible computer or electronic media (e.g., CDs, DVDs) (collectively, “Production

17     Media”), with explicit decryption instructions. Productions shall have the following four

18     directories: (1) IMAGES for the images; (2) DATA for the .dat and .opt files; (3) TEXT for the

19     extracted text/OCR files; and (4) NATIVES for any native Excel, Powerpoint, multi-media, or

20     other files that cannot be understood reasonably unless displayed in native format. The producing

21     party shall identify: (a) the Responding Party’s name; (b) the production date; and (c) the Bates

22     Number range of the materials contained on the Production Media.

23               (b)    Color. The Parties shall produce documents in color if the original of the

24     produced document is in color. Color images should be produced as single page JPG files at

25     300dpi with JPG compression and a high-quality setting as to not degrade the original image.

26               (c)    Unique IDs. Images shall be produced using a unique file name that will be the

27     Bates number of that page (e.g., ABC000001.TIFF). The Bates number must appear on the face

28     of the image and not obliterate, conceal, or interfere with any information from the source
                                                       -5-
                                           ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 6 of 14



 1     document. Native files shall be produced using a name that will bear the production number and

 2     any confidentiality designation as well as the original file name (e.g.,

 3     ABC000002_Confidential_OriginalFilename.xls).

 4             (d)     Parent-Child Relationships. Parent-child relationships (association between an

 5     attachment and its parent document) shall be preserved. The attachment(s) shall be produced

 6     adjacent to the parent document, in terms of Bates numbers, with the first attachment being

 7     named with the next sequential number after the parent, and any additional attachment(s)

 8     sequentially numbered after that first attachment.

 9             (e)     Redactions. If the Parties are redacting information from a page, they shall

10     electronically “burn” the word “Redacted” onto the page or otherwise clearly indicate a redaction

11     at or reasonably near to the location of the redaction(s), as set forth in the stipulated Protective

12     Order in this matter. If documents that the Parties have agreed to produce in native format need

13     to be redacted, the Parties agree to meet and confer in good faith on how to best produce the

14     documents so that proper formatting and usability are maintained.

15             (f)     Confidentiality Designation. Responsive documents in TIFF format will be

16     stamped with the appropriate confidentiality designations in accordance with the Protective

17     Order entered in this matter. Each responsive document produced in native format will have its

18     confidentiality designation identified in the filename of the native file and indicated on its

19     corresponding TIFF placeholder.

20             (g)     Metadata Fields. The Parties shall provide the system generated and metadata

21     fields (the “Production Fields”) substantially similar to those set forth in Exhibit A, to the extent

22     these fields are available.

23             (h)     Native Format. The Responding Party shall produce spreadsheets (e.g., Excel),

24     presentation files (e.g., PowerPoint), and any other materials not readily convertible to TIFF

25     format (e.g. three-dimensional design files) in native format. To the extent that they are produced

26     in this action, audio, video, and multimedia files will be produced in native format. If a native

27     file originally had track changes, comments, or other collaborative change features turned on, the

28     .TIF file will display those changes in the converted image file. Native files shall be produced
                                                      -6-
                                          ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 7 of 14



 1     with a link in the NATIVEPATH field, along with extracted text (where extracted text is

 2     available) and applicable metadata fields set forth in Exhibit A, to the extent these fields are

 3     available. For each native file produced, the production will include a *.tiff image slipsheet

 4     indicating the production number of the native file and the confidentiality designation and

 5     stating, “File Provided Natively” (or substantially similar). Native files will be produced in a

 6     separate folder on the production media. TIFF images of e-mail messages should include the

 7     BCC line. Upon request from the receiving party that any files be produced in native format

 8     (identified by Bates number), the Parties agree to meet and confer in good faith concerning such

 9     requests. A request for such production shall not be unreasonably denied. The Parties agree to

10     meet and confer regarding a protocol for use of native files at depositions, hearings, or trial.

11            (i)     Text Files. For each produced document, a document-level text file shall be

12     provided in addition to the image files (TIFFs). The text of native files should be extracted

13     directly from the native file and each text file will be named using its corresponding beginning

14     bates number (e.g., ABC000001.TXT). For ESI with redacted text, a commercially acceptable

15     technology for Optical Character Recognition (“OCR”) shall be used for all scanned, hard copy

16     documents with redactions.

17            (j)     Physical/Hard Copy Documents. Nothing herein shall relieve the Parties of any

18     obligations they may have to search for responsive Documents in hard copy form. The Parties

19     shall produce documents that exist solely in physical hard-copy format following this ESI

20     Stipulation. The metadata shall indicate document breaks and identify the custodian or non-

21     person custodial source from whom/where the document was collected. The documents should

22     be logically unitized using reasonable best efforts. The “.tiff’ files shall be subject to an OCR

23     process. The OCR software should maximize text quality over process speed. Settings such as

24     “auto-skewing” and “auto-rotation” should be turned on during the OCR process. The Parties

25     will meet and confer to address instances of undue burden and will work to negotiate an

26     appropriate solution.

27            (k)     Databases and Other Structured Data. The Parties shall meet and confer

28     regarding the production format and scope of data contained in enterprise database or database
                                                      -7-
                                          ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 8 of 14



 1     management system (e.g., Oracle, SQL server, DB2), including the types of information stored

 2     in the database(s), the types of reports that can be generated from or for the data, whether there

 3     are existing and reasonably available reports that include the information, and whether the

 4     receiving Party will need any information in native form in order to ensure that any information

 5     produced is reasonably usable by the receiving party and that its production does not impose an

 6     undue burden. To avoid doubt, information will be considered reasonably usable when produced

 7     in CSV format, tab-delimited text format, Microsoft Excel format, or Microsoft Access format.

 8            (l)     Duplicates. The Responding Party may use software to identify duplicate

 9     documents that are in files of individual or multiple Production Custodians. To the extent there

10     are duplicate documents, the Responding Party need only produce a single copy of a responsive

11     document, unless the Requesting Party reasonably requests the duplicate document for a

12     legitimate reason. Removal of duplicate documents should only be done on exact duplicate

13     documents (based on MD5 or SHA-1 hash values, at the family level only). Attachments should

14     not be eliminated as duplicates for purposes of production, unless the parent e-mail and all

15     attachments are also duplicates. De-duplication should be done across the entire collection (i.e.,

16     global level) and the CUSTODIAN and PATH fields should list each custodian and file path,

17     respectively, separated by a semicolon. To accommodate for rolling productions, for ESI that is

18     removed as a duplicate from earlier productions, the producing party should provide an overlay

19     file along with or within a reasonable time after each production.

20            (m)     Email Threading. Where multiple email messages are part of a single chain or

21     “thread,” a party is only required to produce the most inclusive message (“Last In Time Email”)

22     and need not produce earlier, less inclusive email messages or “thread members” that are fully

23     contained, including attachments and including identical senders and recipients, within the Last

24     In Time Email. Only email messages for which the parent document and all attachments are

25     contained in the Last In Time Email will be considered less inclusive email messages that need

26     not be produced.

27
28
                                                     -8-
                                         ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 9 of 14



 1          7.        PHASING

 2          The Parties agree to meet and confer concerning whether the production of responsive ESI

 3     should occur in phases, by prioritizing selected sources and/or custodians.

 4          8.        DOCUMENTS PROTECTED FROM DISCOVERY

 5          (a)       Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-

 6     protected document, whether inadvertent or otherwise, is not a waiver of privilege or protection

 7     from discovery in this case or in any other federal or state proceeding. For example, the mere

 8     production of privileged or work-product-protected documents in this case as part of a mass

 9     production is not itself a waiver in this case or in any other federal or state proceeding.

10          (b)       The producing party shall also provide a privilege log containing the categories,

11     or fields, of information identified in Exhibit B hereto, to the extent available, unless otherwise

12     agreed in writing or pursuant to a court order.

13          (c)       Communications involving a party’s counsel (including all attorneys, staff or

14     other personnel) that post-date the filing of the complaint need not be placed on a privilege log.

15     Communications may be identified on a privilege log by category, rather than individually, if

16     appropriate.

17          9.        MODIFICATION

18          This Stipulated Order may be modified by a Stipulated Order of the Parties or by the Court

19     for good cause shown.

20     IT IS SO STIPULATED, through Counsel of Record.

21     Dated: December 28, 2020                               GUTRIDE SAFIER LLP

22
23                                                            /s/Seth A. Safier/s/
                                                              Seth A. Safier
24                                                            Todd Kennedy
                                                              100 Pine St., Suite 1250
25                                                            San Francisco, California 94111
                                                              Telephone: (415) 639-9090
26                                                            Facsimile: (415) 449-6469
                                                              seth@gutridesafier.com
27                                                            todd@gutridesafier.com
28
                                                      -9-
                                          ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 10 of 14



 1                                               Attorneys for Plaintiff Roman Scanlon

 2                                               MAYER BROWN LLP
 3
 4                                               /s/Jonathan W. Thomas/s/______
                                                 JONATHAN W. THOMAS (pro hac vice)
 5                                               jwthomas@mayerbrown.com
                                                 A. JOHN P. MANCINI (pro hac vice)
 6                                               jmancini@mayerbrown.com
                                                 1221 Avenue of the Americas
 7                                               New York, NY 10020-1001
 8                                               Telephone: (212) 506-2500
                                                 Facsimile: (212) 849-5895
 9                                               jwtomas@mayerbrown.com

10                                               Attorneys for Curtis International, Ltd.
11                                               JOHN NADOLENCO (SBN 181128)
12                                               jnadolenco@mayerbrown.com
                                                 350 South Grand Avenue 25th Floor
13                                               Los Angeles, CA 90071
                                                 Telephone: (213) 229-9500
14                                               Facsimile: (213) 625-0248
15                                               CARMINE R. ZARLENGA (pro hac vice)
16                                               czarlenga@mayerbrown.com
                                                 1999 K Street NW
17                                               Washington, DC 20006
                                                 Telephone: (202) 263-3000
18                                               Facsimile: (202) 263-5227
19                                               KRISTINE YOUNG (pro hac vice)
20                                               kyoung@mayerbrown.com
                                                 71 South Wacker Drive
21                                               Chicago, IL 60606
                                                 Telephone: (312) 782-0600
22                                               Facsimile: (312) 701-7711
23
                                                 Attorneys for Defendant
24                                               Curtis International Ltd.

25
26
27
28
                                            - 10 -
                                 ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 11 of 14



 1                                                 ORDER

 2              The terms of the parties’ above Stipulated Order are hereby approved and adopted.

 3
 4     IT IS SO ORDERED.

 5     Dated:     January 4, 2021                                  /s/   Sheila K. Oberto           .
 6                                                       UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    - 11 -
                                         ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 12 of 14



 1                                       Exhibit A

 2                                   Production Fields

 3                FIELD NAME                         FIELD DESCRIPTION
          DOCID                   Unique document reference (can be used for de-
 4                                duplication).
 5        BEGDOC                  Bates number assigned to the first page of the
                                  document.
 6        ENDDOC                  Bates number assigned to the last page of the document.
          BEGATTACH               Bates number assigned to the first page of the parent
 7                                document in a document family (i.e., should be the same
 8                                as BEGDOC of the parent document, or PARENTDOC).
          ENDATTACH               Bates number assigned to the last page of the last child
 9                                document in a document family (i.e., should be the same
                                  as ENDDOC of the last child document).
10        PARENTDOC               BEGDOC of parent document.
11        CHILDDOCS               List of BEGDOCs of all child documents, delimited by ";"
                                  when field has multiple values.
12        NATIVEFILE              Relative file path of the native file on the production
                                  media.
13        CUSTODIAN               Owner of the document or file.
14        FROM                    Sender of the email.
          TO                      All to: members or recipients, delimited by ";" when field
15                                has
                                  multiple values.
16        CC                      All cc: members or recipients, delimited by ";" when
17                                field has
                                  multiple values.
18        BCC                     All bcc: members or recipients, delimited by ";" when
                                  field has multiple values.
19        SUBJECT                 Subject line of the email.
20        DATERCVD                Date that an email was received.
          TIMERCVD                Time that an email was received.
21        DATESENT                Date that an email was sent.
          TIMESENT                Time that an email was sent.
22        ATTACHMENTS             List of filenames of all attachments, delimited by";"
23                                when field has multiple values.
          FOLDERLOC               Original folder path of the produced document.
24        FILENAME                Original filename of the produced document.
          DOCEXT                  Original file extension.
25        DOCTYPE                 Name of the program that created the produced
26                                document.
          TITLE                   Document title (if entered).
27        AUTHOR                  Name of the document author.
          REVISION                Number of revisions to a document.
28
                                            - 12 -
                                 ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 13 of 14



 1              FIELD NAME                            FIELD DESCRIPTION
          DATECREATED             Date that a document was created.
 2        TIMECREATED             Time that a document was created.
          DATEMOD                 Date that a document was last modified.
 3
          TIMEMOD                 Time that a document was last modified.
 4        FILESIZE                Original file size in bytes.
          PGCOUNT                 Number of pages per document.
 5        MDHASH                  MD5 hash value computed from native file (a/k/a file
                                  fingerprint).
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            - 13 -
                                 ORDER RE: DISCOVERY OF ESI
     Case 1:19-cv-00937-NONE-SKO Document 83 Filed 01/04/21 Page 14 of 14



 1                                           Exhibit B
                                        Privilege Log Fields
 2
                         FIELD NAME                         FIELD DESCRIPTION
 3                                                Generic field for tracking purposes (i.e.
 4             PrivLog # (generic number)         1, 2, 3).
                                                  The date of the parent document (for
 5                                                emails, this is date sent; for non-emails,
               Date/Time                          this is date last modified).
 6             Email Subject                      Email subject.
                                                  Author or sender of document (for
 7
                                                  emails, this is the From field; for non-
 8                                                emails, this is the person who created the
               Author                             file).
 9             Recipients                         Derived from the To field.
               Other Recipients                   Derived from the CC and BCC fields.
10                                                General type of record (i.e., Outlook,
11             Document Type                      PDF, PowerPoint Presentation).
               Description                        Description of Privilege Claim.
12                                                Type of privilege claimed (i.e., Attorney-
                                                  Client or Attorney Client - Work
13             Privilege Claimed                  Product, etc.).
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 14 -
                                    ORDER RE: DISCOVERY OF ESI
